DETAILED ACTION
Claims 13 – 14, 16 – 24 and 26 - 32 have been presented for examination.  Claims 13 and 23 are currently amended.  Claims 1 – 12, 15 and 25 are cancelled.
This office action is in response to submission of the amendments on 03/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections of Claims 13-14, 16-24, and 26-32 Under 35 U.S.C. § 101
Applicant’s amendments overcome the 101 rejection (see Interview Summary, dated 01/29/2021).  Therefore the rejection is withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art:
None of the prior art of record references taken either individually or in combination disclose the claim 13 (and similarly for claim 23) method, comprising the step “acquiring BIM data corresponding to first type information at a first time point and second type information at a second time point related to a use characteristic of a physical building among previously stored BIM data, wherein the first time point precedes the second time point, and the first type information at the first time point is different time points and related to the use characteristics of the same physical building.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129